Citation Nr: 0630575	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-34 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for colorectal cancer, 
for accrued benefits purposes.

2.  Entitlement to service connection for nasal fracture 
residuals, for accrued benefits purposes.

3.  Entitlement to an increased rating from an initial grant 
of service connection for a psychiatric disorder, rated as 50 
percent disabling, for accrued benefits purposes.

4.  Entitlement to an increased rating from an initial grant 
of service connection for pes planus, rated as 10 percent 
disabling, for accrued benefits purposes.

5.  Entitlement to an increased rating from an initial grant 
of service connection for gastroesophageal reflux disease 
(GERD), rated as 10 percent disabling, for accrued benefits 
purposes.

6.  Entitlement to an increased rating from an initial grant 
of service connection for a prostate disorder, rated as 10 
percent disabling, for accrued benefits purposes.

7.  Entitlement to an increased (compensable) evaluation from 
an initial grant of service connection for asthma, for 
accrued benefits purposes.

8.  Entitlement to an increased rating for chronic hepatitis, 
rated as 10 percent disabling, for accrued benefits purposes.

9.  Entitlement to a compensable evaluation from an initial 
grant of service connection for residual of boxing injury, 
right upper quadrant pain, for accrued benefits purposes.

10.  Whether a November 1968 rating decision reducing the 
rating assigned for chronic hepatitis was clearly and 
unmistakably erroneous, for accrued benefits purposes.

11.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or due to housebound 
status, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to November 
1947, and from September 1951 to December 1953.  He died on 
April [redacted], 2003.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from determinations made by the Lincoln, Nebraska, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  The veteran did not appeal the RO's denial of service 
connection for colorectal cancer within one year of notice of 
that decision.

2.  The veteran did not appeal the RO's denial of service 
connection for nasal fracture residuals within one year of 
notice of that decision.

3.  The veteran did not appeal the RO's assignment of a 50 
percent rating from an initial grant of service connection 
for a psychiatric disorder within one year of notice of that 
decision.

4.  The veteran did not appeal the RO's assignment of a 10 
percent rating from an initial grant of service connection 
for pes planus within one year of notice of that decision.

5.  The veteran did not appeal the RO's assignment of a 10 
percent rating from an initial grant of service connection 
for GERD within one year of notice of that decision.

6.  The veteran did not appeal the RO's assignment of a 10 
percent rating from an initial grant of service connection 
for a prostate disorder within one year of notice of that 
decision.

7.  The veteran did not appeal the RO's assignment of a 
noncompensable evaluation (zero percent rating) from an 
initial grant of service connection for asthma within one 
year of notice of that decision.

8.  A claim for an increased rating for service-connected 
chronic hepatitis was the subject of a Board decision in 
March 2003.

9.  Appeal of a claim of entitlement to a compensable 
evaluation from an initial grant of service connection for 
residual of boxing injury, right upper quadrant pain was not 
perfected.

10.  The appellant does not have standing to pursue a claim 
for accrued benefits purposes that a November 1968 rating 
decision reducing the rating assigned for chronic hepatitis 
was clearly and unmistakably erroneous.

11.  The veteran did not require regular aid and attendance, 
nor was he housebound, as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The veteran did not perfect a timely appeal as to the 
April 2002 rating decision that denied service connection for 
colorectal cancer.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.302 (2005).

2.  The veteran did not perfect a timely appeal as to the 
April 2002 rating decision that denied service connection for 
nasal fracture residuals.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.302 (2005).

3.  The veteran did not perfect a timely appeal as to the 
April 2002 rating decision that assigned a 50 percent rating 
based on a grant of service connection for a psychiatric 
disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.302 (2005).

4.  The veteran did not perfect a timely appeal as to the 
April 2002 rating decision that assigned a 10 percent rating 
based on a grant of service connection for pes planus.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302 (2005).

5.  The veteran did not perfect a timely appeal as to the 
April 2002 rating decision that assigned a 10 percent rating 
based on a grant of service connection for gastroesophageal 
reflux disease.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.302 (2005).

6.  The veteran did not perfect a timely appeal as to the 
April 2002 rating decision that assigned a 10 percent rating 
based on a grant of service connection for a prostate 
disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.302 (2005).

7.  The veteran did not perfect a timely appeal as to the 
April 2002 rating decision that assigned a noncompensable 
evaluation based on a grant of service connection for asthma.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302 (2005).

8.  A March 2003 Board decision, wherein a claim for an 
increased rating for chronic hepatitis was denied, is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2005).

9.  The appellant did not perfect a timely appeal, for 
accrued benefits purposes, as to the October 2003 rating 
decision that assigned a noncompensable evaluation for 
residuals of a boxing injury, right upper quadrant pain.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.303, 
20.305 (2005).

10.  The appellant lacked standing to raise a claim for 
accrued benefits purposes that a November 1968 rating 
decision, reducing the rating assigned for chronic hepatitis, 
was clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A 
(West 2002).

11.  The criteria for the award of special monthly 
compensation based on the need for regular aid and attendance 
or due to housebound status, for accrued benefits purposes, 
have not been not met.  38 U.S.C.A. § 1114 (West 2002), 38 
C.F.R. § 3.350 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  Although in 
this case no letter complying with the VCAA was sent to the 
appellant, there is no evidence that can be obtained, 
inasmuch as a claim for accrued benefits is based on the 
evidence in the claims folder at the time of the veteran's 
death.  There is, accordingly, no prejudice that could result 
from the Board's adjudication of the claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.)

Legal criteria and analysis

In the instant case, the veteran died in April 2003.  The 
governing law applicable in cases where the veteran died 
prior to December 16, 2003, provides that, upon the death of 
a veteran, periodic monetary benefits to which he was 
entitled to, on the basis of evidence in the file at the date 
of death (accrued benefits), and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual, be paid to a living person, including the 
veteran's spouse.  38 U.S.C.A. § 5121(a) (West 2002).  The 
phrase "not to exceed two years" has been interpreted by 
the Federal Circuit as not limiting survivors of veterans to 
recovery only of those benefits that accrued in the two years 
immediately preceding a veteran's death.  Rather, § 5121(a) 
(as in effect prior to December 16, 2003) limits the total 
accrued benefit payments that a survivor may receive to those 
accrued benefits due and unpaid for up to a two-year period.  
Terry v. Principi, 367 F.3d 1291 (Fed. Cir. 2004).

The Board notes that 38 U.S.C. § 5121(a) was revised by the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
effective December 16, 2003.  This revision repealed the two-
year limit on accrued benefits so that a veteran's survivor 
may receive the full amount of an award for accrued benefits; 
however, this revision relates only to cases where the 
veteran's death occurred on or after the date of enactment, 
December 16, 2003.  It does not affect cases involving deaths 
prior to that time, such as this case.

The basic facts are as follows.  In a November 1968 decision, 
the RO reduced from 10 percent to noncompensable the rating 
assigned for service-connected chronic hepatitis.  In 
December 2001, the RO, in pertinent part, increased the 
rating for this disorder to 10 percent.  In January 2002, the 
veteran submitted a notice of disagreement (NOD) both as to 
the rating assigned for chronic hepatitis, and the effective 
date therefor, alleging that the November 1968 rating 
contained clear and unmistakable error (CUE).  In June 2002, 
the RO issued a statement of the case (SOC) pertaining solely 
to the question of an increased rating for chronic hepatitis.  

In April 2002, the RO granted service connection for 
adjustment disorder mixed with depression and anxiety, and 
assigned a 50 percent rating therefor; granted service 
connection for pes planus and assigned a 10 percent rating 
therefor; granted service connection for gastroesophageal 
reflux and assigned a 10 percent rating therefor; granted 
service connection for a prostate disorder and assigned a 10 
percent rating therefor; granted service connection for 
asthma, rated as noncompensable; and denied service 
connection for colorectal cancer and a fractured nose.  The 
veteran was notified of these determinations by means of a 
letter dated April 15, 2002.  

In a July 2002 rating decision, the RO, in pertinent part, 
granted the veteran a total disability rating based on 
unemployability due to service connected disorders (TDIU), 
effective as of June 21, 2001; and denied his claim that the 
November 1968 rating decision was clearly and unmistakably 
erroneous.  He was notified of these determinations by means 
of a letter from the RO dated July 17, 2002.

In July 2002, the veteran also submitted a document 
identified as a "substantive appeal" in which he continued 
to indicate disagreement with the rating assigned for his 
service-connected chronic hepatitis.  In that document, he 
also raised a claim of entitlement to service connection for 
soft tissue damage to the upper right quadrant.

In a February 2003 rating decision, the RO denied a claim by 
the veteran for special monthly compensation based on the 
need for regular aid and attendance or due to housebound 
status.  He was notified of that decision by means of a 
letter from the RO dated February 26, 2003.  

In March 2003, the Board denied the veteran's claim for an 
increased rating for chronic hepatitis.  At that time, the 
Board referred the veteran's claim of service connection for 
residuals of soft tissue injuries of the right upper quadrant 
to the RO for appropriate action.

On April [redacted], 2003, the veteran died, as shown on his death 
certificate.

In June 2003, the RO, in pertinent part, denied the 
appellant's claim of entitlement to "accrued benefits."  In 
August 2003, she submitted an NOD, claiming that she was 
entitled to accrued payments, and that the veteran had claims 
pending at the time of his death.  She specifically 
identified such claims as entitlement to service connection 
for residuals of soft tissue injury to the right upper 
quadrant, and that there had been CUE in the November 1968 
rating decision whereby the rating assigned for his chronic 
hepatitis was reduced from 10 percent to noncompensable.  

In an October 2003 rating decision, the RO granted service 
connection for residuals of a boxing injury, right upper 
quadrant, rated as noncompensable.  The appellant thereafter 
indicated disagreement with that rating, and was issued a 
statement of the case (SOC) on that matter in January 2004.

In November 2003, the appellant submitted a document 
identified as a "substantive appeal" in which she indicated 
that the "the chief basis" for her accrued claim was a 
claim for "an earlier effective date for [the veteran's] 
hepatitis rating based on clear and unmistakable error in a 
decision of the Lincoln RO that was issued in 1968."

The question before the Board is this:  to what benefits was 
the veteran entitled at the time of his death?  The 
appellant, while at times raising specific contentions with 
regard to an accrued benefits claim for right upper quadrant 
soft tissue injury residuals, and that a November 1968 rating 
decision contained CUE, was otherwise nonspecific and merely 
requested "accrued benefits"; indeed, in June 2003, the RO 
denied entitlement to "accrued benefits."  While claims for 
disability compensation do not survive a veteran's death 
(see, e.g., Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994)), 
in view of the vagueness of both the appellant's arguments 
and the non-specific parameters of review established in this 
case by the RO, the Board will consider all possible claims 
that could fall under the purview of a claim for accrued 
benefits.

At the time of his death, the veteran had raised a multitude 
of claims that were in varying stages of adjudication by VA.  
On April 15, 2002, he had been notified of grants of service 
connection for a psychiatric disorder, pes planus, 
gastroesophageal reflux disease, a prostate disorder, and 
asthma, and the assignment of ratings therefor; and the 
denial of service connection for colorectal cancer and a 
fractured nose.  At the time of his death on April [redacted], 2003, 
more than one year thereafter, he had not indicated 
disagreement with that decision by means of a notice of 
disagreement (NOD) or other document reflecting that he was 
not satisfied with that decision; see 38 C.F.R. § 20.201 
(2005) (a written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute an NOD).  In the absence of an NOD received by the 
RO within one year from the date of mailing of the adverse 
decision, the determination becomes final.  38 C.F.R. 
§ 20.302(a) (2005).  

In other words, the RO's assignments of particular ratings 
for a psychiatric disorder, pes planus, gastroesophageal 
reflux disease, a prostate disorder, and asthma, and denial 
of service connection for colorectal cancer and a fractured 
nose, were final, unappealed decisions.  The veteran, 
accordingly, could not claim entitlement to any additional 
benefits arising from these issues at the time of his death; 
these decisions were final and there was no entitlement to 
accrued benefits arising from these claims as of April [redacted], 
2003.

As noted above, other matters were also potentially pending 
at the time of the veteran's death; that is, other claims 
were in various stages of adjudication as of April [redacted], 2003.  
He was continuing to indicate disagreement with the rating 
assigned for service-connected chronic hepatitis; this claim 
was denied by the Board in March 2003, prior to his death.  
This decision is final; see 38 U.S.C.A. § 7104(b) (West 
2002).  The veteran had not again requested an increased 
rating for hepatitis subsequent to that decision, but prior 
to his death; accordingly, there was no question of 
entitlement to an increased rating for chronic hepatitis as 
of April [redacted], 2003.  

In its March 2003 decision, the Board took note of the fact 
that a claim for service connection for residuals of soft 
tissue injuries of the right upper quadrant had been raised 
but not adjudicated by the RO, and referred that matter to 
the RO for appropriate action.  In October 2003, the RO 
granted this claim, apparently on an accrued benefits basis, 
and assigned a noncompensable (zero percent) rating therefor.  
The appellant, although submitting a timely NOD as to that 
rating and thereafter being issued an SOC, failed to submit a 
timely substantive appeal.  (The Board notes that the 
supplemental statement of the case issued in January 2004 
encompasses the appellant's challenge to that particular 
rating.)  Submittal of a timely substantive appeal is 
requisite to perfecting a claim before the Board; see 
38 C.F.R. § 20.200 (2005), and Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the 
filing of an NOD initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA).  The Board further notes that perfection of the 
appellate process was necessary following the RO's grant of 
service connection in October 2003, in accordance with 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second NOD must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection).  The 
matter of entitlement to an increased (compensable) 
evaluation for residuals of right upper quadrant soft tissue 
damage, for accrued benefits purposes, is accordingly not 
before the Board.

As was also noted above, the RO, in July 2002, in pertinent 
part denied the veteran's claim that a November 1968 rating 
decision, wherein the rating assigned for his service-
connected chronic hepatitis was reduced from 10 percent to 
noncompensable (zero percent), contained CUE.  The record 
does not indicate that an NOD was received prior to his death 
on April [redacted], 2003; however, the one-year time period for 
receipt of that document had not expired as of that date.  In 
addition, the appellant has raised that matter, as an accrued 
benefits claim; this issue is currently pending before the 
Board.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), however, has held that claims for CUE do 
not survive the death of the veteran, and cannot be raised by 
a survivor on an accrued basis.  The Federal Circuit noted 
that governing regulations distinguish between disability 
compensation, which is generally payable only to veterans, 
and death and pension benefits, payable to survivors.  The 
Federal Circuit found that the provisions allowing for 
accrued benefits create a narrowly limited exception to the 
general rule that a veteran's claim for benefits does not 
survive the veteran.  

The Federal Circuit, however, rejected the argument that 
accrued benefits claims were in fact a mechanism by which 
survivors could step into the shoes of the veteran and pursue 
the veteran's claim as to CUE.  To the contrary, noted the 
Federal Circuit, there is nothing in the statute establishing 
CUE remedies that provide for another person, even a 
survivor, to seek correction of a decision on a veteran's 
claim.  The Federal Circuit specifically pointed out that a 
CUE claim, as stipulated by statute, is a request made by the 
claimant for revision of a prior decision.  "Thus, by 
express terms of the statute, a survivor has no standing to 
request review of a decision affecting disability benefits of 
a veteran on the ground of CUE; the survivor is not the 
disability benefits claimant."  Haines v. West, 154 F.3rd 
1298, 1301 (Fed. Cir. 1998).

Accordingly, the appellant in this case cannot bring a claim 
for CUE, inasmuch as the right to bring that particular claim 
died with the veteran.

The sole remaining matter is whether, prior his death, the 
veteran was entitled to special monthly compensation based on 
the need for regular aid and attendance or due to housebound 
status.  This claim was denied by the RO in February 2003; 
while no NOD had been received by the time of his death, he 
died prior to the expiration of the one-year period for such 
action.  

Special monthly compensation based on the need for regular 
aid and attendance is payable at a specified rate if the 
veteran, as the result of service-connected disability, is 
permanently bedridden or so helpless as to be in need of such 
assistance.  38 U.S.C.A. § 1114(l) (West 2002), 38 C.F.R. § 
3.350(b) (2005).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.

Special monthly compensation based on housebound status is 
payable at a specified rate if the veteran, as the result of 
service-connected disability, has one service-connected 
disability rated as 100 percent disabling and a separate 
disability rated at 60 percent or higher or he is permanently 
housebound.  The veteran will be found to be permanently 
housebound if, due to his service-connected disabilities, he 
is confined to his home or the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that such confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 
38 C.F.R. § 3.350(i) (2005).

Prior to his death, the veteran had established service 
connection for a psychiatric disorder, characterized as 
adjustment disorder mixed with depression and anxiety, 
claimed as post-traumatic stress disorder, rated as 50 
percent disabling; a prostate disorder, rated as 10 percent 
disabling; gastroesophageal reflux disease, rated as 10 
percent disabling; pes planus, rated as 10 percent disabling; 
chronic hepatitis, rated as 10 percent disabling; and asthma, 
rated as noncompensable.  These disabilities were rated as 70 
percent disabling when considered on a combined basis; a 
total rating based on unemployability due to service-
connected disorders (TDIU) had been in effect since June 
2001.  (The Board notes that, subsequent to the veteran's 
death, service connection was granted for right upper 
quadrant tissue injury residuals; this disability was rated 
as noncompensable, and the award of service connection for 
that disability has no affect on the combined rating of 70 
percent).

The medical evidence does not demonstrate that the veteran 
required regular aid and attendance due to his service-
connected disabilities.  A November 2002 private medical 
statement, while noting that the veteran was essentially 
housebound and required constant attention, shows that these 
circumstances were due to impairment caused by a gioblastoma 
multiforme, and not to any or all of his various service-
connected disabilities.  Moreover, while he was in receipt of 
a TDIU rating, the highest single rating was the 50 percent 
evaluation assigned for his psychiatric disorder.  He did not 
have a service-connected disability rated as 100 percent 
disabling and a separate disability rated at 60 percent or 
higher, and housebound compensation on that basis cannot be 
awarded.  In brief, the preponderance of the evidence is 
against finding that special monthly compensation, based on 
the need for regular aid and attendance or on housebound 
status, resulting from service-connected disabilities, could 
have been awarded prior to the veteran's death.

In sum, the Board has considered all possible claims by which 
accrued benefits could possibly be awarded in the instant 
case, but has determined that no such benefits can be 
assigned.  The appellant's claims, accordingly, fail.


ORDER

Service connection for colorectal cancer, for accrued 
benefits purposes, is denied.

Service connection for nasal fracture residuals, for accrued 
benefits purposes, is denied.

An increased rating from an initial grant of service 
connection for a psychiatric disorder, rated as 50 percent 
disabling, for accrued benefits purposes, is denied.

An increased rating from an initial grant of service 
connection for pes planus, rated as 10 percent disabling, for 
accrued benefits purposes, is denied.

An increased rating from an initial grant of service 
connection for gastroesophageal reflux disease, rated as 10 
percent disabling, for accrued benefits purposes, is denied.

An increased rating from an initial grant of service 
connection for a prostate disorder, rated as 10 percent 
disabling, for accrued benefits purposes, is denied.

An increased (compensable) evaluation from an initial grant 
of service connection for asthma, for accrued benefits 
purposes, is denied.

An evaluation in excess of 10 percent for chronic hepatitis, 
for accrued benefits purposes, is denied.

A compensable evaluation from an initial grant of service 
connection for residual of boxing injury, right upper 
quadrant pain, for accrued benefits purposes, is denied.

A claim for accrued benefits purposes that a November 1968 
rating decision reducing the rating assigned for chronic 
hepatitis was clearly and unmistakably erroneous is 
dismissed.

An award of special monthly compensation based on the need 
for regular aid and attendance or due to housebound status, 
for accrued benefits purposes, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


